Citation Nr: 0633897	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

There is no medical evidence of a diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in November 2002.  The notice informed the veteran of the 
specific evidence needed to substantiate the service 
connection claim.  The veteran was also informed that VA 
would obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  In March 2006, the RO provided notice of the degree 
of disability and the effective date of the disability. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the Dingess VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
As the claim of service connection is denied, no disability 
rating or effective date will be assigned.  As there is no 
reasonable possibility that further notice would aid in 
substantiating the claim, any deficiency as to the degree of 
disability or the effective date is moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained service medical 
records and records of a private physician.  

The veteran has requested a VA examination to support his 
claim.  Under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), VA will obtain a VA medical examination or 
medical opinion if it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current  diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in  Sec. 3.309, Sec. 
3.313, Sec. 3.316, and Sec. 3.317 manifesting  during an 
applicable presumptive period provided the claimant has the  
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Competent evidence showing post-
service treatment for a condition, or other possible 
association with military service is acceptable evidence to 
establish an association with the established event in 
service.  As there is no medical evidence of current PTSD, a 
medical examination is not required under 38 C.F.R. § 
3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for any findings 
attributable to PTSD.  

Service records show that the veteran served in the Republic 
of Vietnam from October 1968 to July 1969.  It also shows 
that the veteran's military occupational specialty during 
this period was a chemical equipment repairman.  He was 
awarded a National Defense Service Medal, a Vietnam Campaign 
Medal, and a Vietnam Service Medal. 

After service, the only medical evidence consists of private 
records, dated in 1998, which do not show a history, 
complaint, or finding of PTSD. 

In January 2003, the RO asked the veteran for a description 
of his in-service stressors.  While he responded to the 
request, he did not provide specific details, such as the 
specific times and dates of the events to enable an official 
search of service records to corroborate that the claimed in-
stressors. 

Principles of Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

The record contains no medical evidence of a diagnosis of 
PTSD.  The service medical records do not show any 
psychiatric condition during service, and on separation 
examination the psychiatric evaluation was normal.  After 
service, private medical records fail to show treatment or a 
diagnosis of PTSD. 

In the absence of proof that the veteran currently has PTSD, 
there is no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran argues that he did not receive a fair 
evaluation because he was not afforded a VA examination, as 
discussed above, VA is only required to provide a medical 
examination or obtain a medical opinion if there is competent 
evidence of a current disability.  Consequently, VA has no 
legal duty to afford the veteran a VA examination. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


